—Appeal from a *711judgment of the County Court of Schenectady County (Lomante, J.), rendered September 9, 1993, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Upon our review of the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues which could be raised on appeal. Accordingly, the judgment should be affirmed and defense counsel’s application for leave to withdraw granted.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.